Citation Nr: 1138095	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  06-34 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent from April 10, 2003, to May 6, 2008, and in excess of 70 percent from May 7, 2008, for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Esquire, Legal Help for Veterans, PLLC


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which assigned a 50 percent evaluation for the service-connected PTSD effective from April 10, 2003.

In an August 2011 Decision Review Officer (DRO) decision, the RO awarded an increased 70 percent evaluation for PTSD effective from May 7, 2008.  

The Veteran has consistently maintained throughout the appellate period that higher ratings are warranted for his PTSD.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and has expressly sought higher ratings, his PTSD claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

A Remand is necessary to obtain outstanding Social Security Administration (SSA) records.  In VA Form 21-4138, Statement in Support of Claim, received in April 2006, the Veteran indicated that he had been receiving Social Security monies since October 2004.  The Veteran has previously claimed that he was unemployable due to, but not limited to, his PTSD disability.  It is not clear whether the Veteran has been awarded disability benefits based on his PTSD disability.  Such clarification must be sought upon Remand.  Notably, a copy of the Administrative Decision awarding SSA benefits and the underlying treatment records utilized in reaching said decision, must be associated with the claims file.  38 C.F.R. § 3.159(c)(1).

A Remand is also necessary to obtain outstanding private treatment records.  Two attempts were made (April 2004 and July 2004) to obtain the complete treatment records of the Veteran from C.M., Jr., M.S., M.F.T., to no avail.  In October 2006, C. M. indicated that he treated the Veteran from December 1997 to August 1999. Thereafter, C.M. stated that the Veteran maintained contact on an "as needed basis."  C.M. revealed that the Veteran's PTSD symptomatology worsened after September 11, 2001, and had escalated to a point that he began treating on a regularly scheduled basis in approximately August 2006.  Other than this October 2006 letter, there are no records of treatment from C.M.  Such outstanding records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).

Further, any ongoing VA medical treatment records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, as this matter is being remanded, the AOJ should provide the Veteran a VA examination, since the last one was conducted 18 months ago.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment for PTSD from 
Loma-Linda VA Medical Center and Victorville Outpatient Clinic dated from April 2010 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as to requesting records 

from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should take appropriate steps in order to obtain copies of any private clinical records not on file pertaining to treatment of the Veteran for his PTSD from C.M., Jr., M.S., M.F.T.  After obtaining the necessary consents, the RO should also take appropriate steps in order to obtain any identified treatment records.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as to requesting records from private facilities.  All requests for records and their responses should be clearly delineated in the claims folder.  An additional request must be made if there is no response to the initial request for records. 

3.  The RO should also take all indicated action to contact SSA to obtain clarification as to whether the Veteran was or had been a recipient of disability benefits since October 2004 and whether any medical records utilized in the award of such benefits are available.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  After obtaining the above evidence, to the extent available, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.

5.  The RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West,       11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for increase in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

